Title: To James Madison from Stephen Cathalan, Jr., 5 September 1801 (Abstract)
From: Cathalan, Stephen
To: Madison, James


5 September 1801, Marseilles. Encloses copy of letter from Swedish agent at Marseilles announcing that the king of Sweden has ordered American merchant ships to be admitted to Swedish naval convoys in the Mediterranean, “as he is engaged in a Common Cause with the United States against Tripoly.” Since American reciprocity is to be expected, Cathalan is sending copies of the letter to U.S. consuls in Spain and Italy to be communicated to commanders of American naval vessels. Reports three U.S. vessels in port will sail under convoy of Swedish frigate Thetis if no American warship appears. In consequence of his efforts the quarantine on U.S. vessels has been lifted, as reported in the enclosed letter from the health office.
  

   RC and enclosures (DNA: RG 59, CD, Marseilles, vol. 1). RC 2 pp.; marked “(Copy).” Enclosures (in French) are copies of Swedish agent Folsch to Cathalan, 4 Sept. 1801 (1 p.), and guardians of public health of Marseilles to Cathalan, 24 Aug. 1801 (1 p.).


   A full transcription of this document has been added to the digital edition.
